EXHIBIT 10.1
 
 
NOTE PURCHASE AGREEMENT
 
This Note Purchase Agreement (this “Agreement”), is made and entered into as of
September 23, 2011, by and between Integrated Environmental Technologies, Ltd.,
a Nevada corporation (the “Seller”), E. Wayne Kinsey, III (“Kinsey”), Zanett
Opportunity Fund, Ltd. (“Zanett”) and the purchasers that are now and hereafter
at any time parties hereto (each a “Purchaser” and collectively, the
“Purchasers”), and Kinsey as administrative agent for Purchasers (in such
capacity, “Agent”), and sets forth the terms and conditions of the sale and
purchase of a $400,000 8% Convertible Secured Promissory Note to Kinsey (the
“Kinsey Note”) and a $100,000 8% Convertible Secured Promissory Note to Zanett
(the “Zanett Note”), each substantially in the form attached hereto as Exhibit A
(the Kinsey Note and the Zanett Note are collectively referred to herein as the
“Notes”).
 
WHEREAS, the Seller desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase and accept from the Seller, the Notes in the form
of Exhibit A, on the terms and subject to the conditions set forth herein, the
obligations of which of the Seller are secured by the Borrower Security
Agreement and the Subsidiary Guaranty, each dated as of the date hereof and
attached as Exhibits B and C, respectively (the “Security Documents”);
 
WHEREAS, the Seller desires to grant to the Purchasers certain registration
rights in respect to the shares of Seller’s common stock, par value $.001 per
share (“Common Stock”), that may be acquired on the conversion of the Note,
which registration rights shall have the terms and be subject to the conditions
set forth in the Amended and Restated Registration Rights Agreement attached
hereto as Exhibit D (the “Registration Rights Agreement”; this Agreement, the
Note, the Security Documents, and the Registration Rights Agreement are
collectively referred to herein as the “Transaction Documents”); and
 
WHEREAS, the Seller and the Purchasers desire to make certain representations,
warranties and agreements in connection with the purchase and sale of the Notes
contemplated hereby.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
ARTICLE I
PURCHASE AND SALE
 
1.1           Purchase and Sale of the Notes.
 
1.1.1           Subject to the terms of this Agreement, the Seller agrees to and
does hereby issue, sell and deliver the Notes to the applicable Purchaser at the
Closing (as defined herein), and each Purchaser agrees to and does hereby
purchase and accept its applicable Note from the Seller.
 
1.1.2           Subject to the terms of this Agreement, Kinsey hereby agrees to
pay to Seller, by check or wire transfer to the account of Seller, $400,000 at
Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
1.1.3           Subject to the terms of this Agreement, Zanett hereby agrees to
pay to Seller, by check or wire transfer to the account of Seller, $100,000 at
Closing.
 
1.1.4           Purchaser’s Percentage.  As used herein, calculations involving
“ratably” and pro rata” shall be based on a Purchaser’s percentage as provided
below:
 
Purchaser
Percentage
Kinsey:
80%
Zanett:
20%



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to the Purchaser as follows:
 
2.1           Organization, Standing and Qualification.  Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
state of Nevada and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted.  Seller is licensed and qualified to do business as a foreign
corporation in each jurisdiction in which the character of Seller's properties,
owned or leased, or the nature of its activities makes such qualification or
license necessary, except for such jurisdictions where the failure to so qualify
could not reasonably be expected to have a material adverse effect, in light of
all circumstances prevailing at the time, on the business, assets, condition
(financial or otherwise), operations, performance, properties or prospects of
the Seller and I.E.T. (as hereinafter defined) taken as a whole.
 
2.2           Authority; No Defaults.  Seller has all requisite corporate power
and authority to enter into the Transaction Documents and to consummate the
transactions contemplated thereby.  The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary corporate action on the part
of Seller.  The Transaction Documents have been executed and delivered by Seller
and constitute the valid and binding obligation of Seller, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, moratorium and
other similar laws affecting creditors' rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).  The execution and delivery of the Transaction
Documents do not, and the consummation of the transactions contemplated hereby
and thereby will not, conflict with or result in a breach of or the acceleration
of any obligation under, or constitute a default or event of default (or event
which, with notice or lapse of time or both, would constitute a default) under,
any provision of any charter, bylaw, indenture, mortgage, lien, lease,
agreement, contract, instrument, order, judgment, decree, ordinance or
regulation, or any restriction to which any property of Seller is subject or by
which Seller is bound, the effect of which would be materially adverse to
Seller.  To the Knowledge of Seller (as hereinafter defined), Seller is not, nor
has it been alleged to be, in material violation or default of any applicable
law, statute, order, rule or regulation promulgated or judgment entered by any
court, administrative agency or commission or other governmental agency or
instrumentality, domestic or foreign (a “Governmental Entity”), relating to or
affecting the operation, conduct or ownership of the property or business of
Seller.  For purposes of this Agreement, “Knowledge of Seller” means the actual
knowledge of David R. LaVance, the Seller’s Chairman, President and Chief
Executive Officer, and/or Thomas S. Gifford, the Seller’s Executive Vice
President, Chief Financial Officer and Secretary.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           Approvals.  There is no legal impediment to the execution and
delivery of the Transaction Documents by Seller or to the consummation of the
transactions contemplated thereby, and no filing or registration with, or
authorization, consent or approval of, a Governmental Entity, shareholders or
any other third party is necessary for the consummation by Seller of the
transactions contemplated thereby.
 
2.4           Litigation.  As of the date of this Agreement, there is no suit,
action, proceeding or investigation pending or, to the Knowledge of Seller,
threatened against or affecting Seller (or any of its respective officers or
directors in connection with the business of Seller), nor is there any
outstanding judgment, order, writ, injunction or decree against Seller, which
judgment would have a material adverse effect on Seller.  Seller is not subject
to any court order, writ, injunction, decree, settlement agreement or judgment
that contains or orders any on-going obligations, whether prohibitory or
mandatory in nature, the performance of which would have a material adverse
effect on Seller.
 
2.5           Capitalization.  Seller has authorized capital stock of
200,000,0001 shares of Common Stock, par value $.001 per share, of which there
are 118,963,2912 shares issued and outstanding.  All of the issued and
outstanding shares of Common Stock were duly and validly issued and are fully
paid and non-assessable.  None of the outstanding shares of Common Stock have
been issued in violation of any preemptive rights of the current or past
shareholders of Seller.  As of the date hereof, the Seller has reserved for
issuance (i) an aggregate of 1,350,000 shares of Common Stock issuable upon the
exercise of outstanding stock options, (ii) an aggregate of 36,805,643 shares of
Common Stock issuable upon the exercise of outstanding warrants ,
(iii) 5,573,750 shares of Common Stock issuable upon the conversion of
outstanding convertible securities other than those listed in (i) and (ii)
above, and (iv) 340,500 shares of Common Stock to be issued to a consultant, an
employee, and a former employee for services rendered.  Except as set forth
described above in (i), (ii) and (iii), there are no outstanding options,
warrants or rights to subscribe for, or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for,
shares of the capital stock of Seller or contracts, commitments, understandings
or arrangements by which Seller is or may be obligated to issue additional
shares of its capital stock or options, warrants, or rights to purchase or
acquire any additional shares of its capital stock.  All of the Common Stock
issued upon the conversion of the Notes will be fully paid, non-assessable and
free and clear of any preemptive rights and Encumbrances.  As used in this
Agreement, the term “Encumbrance” means and includes (i) any security interest,
mortgage, deed of trust, lien, charge, pledge, proxy, adverse claim, equity,
power of attorney, or restriction of any kind, including but not limited to, any
restriction or servitude on the use, transfer, receipt of income, or other
exercise of any attributes of ownership, and (ii) any Uniform Commercial Code
financing statement or other public filing, notice or record that by its terms
purports to evidence or notify interested parties of any of the matters referred
to in clause (i) that has not been terminated or released by another proper
public filing, notice or record.
 

--------------------------------------------------------------------------------

 1 As represented on the June 30, 2011 balance sheet included in the Seller’s
quarterly report on Form 10-Q for the quarter ended June 30, 2011.
 2 Id.
 
 
3

--------------------------------------------------------------------------------

 
 
2.6           Subsidiary.  I.E.T., Inc., a Nevada corporation and wholly-owned
subsidiary of the Seller (“I.E.T.”), is the Company’s only subsidiary.  I.E.T.
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite corporate power
and authority to own, to lease or to operate its properties and to carry on its
business as it is now being conducted and is duly qualified or licensed to do
business in each jurisdiction in which the character of its properties, owned or
leased, or the nature of its activities makes such qualification or license
necessary, unless the failure to be so licensed or qualified would not have a
material, adverse effect on Seller.  All outstanding shares of capital stock of
I.E.T. were duly and validly issued and are fully paid, non-assessable and owned
by Seller or a subsidiary of Seller, free and clear of all Encumbrances.  There
are no options, warrants or other rights, agreements or commitments (including
preemptive rights) obligating Seller or I.E.T. to issue, to sell or to transfer
any shares of their capital stock or other securities.
 
2.7           Liabilities.  Except as set forth in the Seller’s quarterly report
on Form 10-Q for the quarter ended June 30, 2011, Seller has no liabilities or
obligations, either accrued, absolute, contingent, or otherwise that have a
material adverse effect on the value or business of Seller, and, to the
Knowledge of Seller, there is no potential liability that the Seller reasonably
believes would likely result in a material adverse effect on the value or
business of the Seller.
 
2.8           Licenses, Permits, Authorizations, Etc.  Seller holds all
approvals, authorizations, consents, licenses, orders, franchises, rights,
registrations and permits of any type required to operate its business as
presently conducted, except for those approvals, authorizations, consents,
licenses, orders, franchises, rights, registrations and permits which if not
obtained or maintained could not reasonably be expected to have a material
adverse effect, in light of all circumstances prevailing at the time, on the
business, assets, condition (financial or otherwise), operations, performance,
properties or proposals of the Seller and I.E.T. taken as a whole.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in any revocation,
cancellation, suspension or modification of any such approval, authorization,
consent, license, order, franchise, right, registration or permit.
 
2.9           Title to Assets; Encumbrances.
 
2.9.1           Seller has good and indefeasible title to its assets, whether
real, personal or intangible, free and clear of all Encumbrances except (i)
liens for current taxes and assessments not yet due or being contested in good
faith by appropriate proceedings, (ii) mechanic's liens arising under the
operation of law for actions contested in good faith or for which payment
arrangements have been made, (iii) liens granted or incurred by Seller in the
financing of equipment, office space, furniture and computers in each case in
the ordinary course of its business, (iv) easements, rights of way,
encroachments or other reductions or matters affecting title which do not
prevent the assets from being used for the purpose for which they are currently
being used and (v) the security interest in the Seller’s assets granted to the
RHI Family Trust in connection with the loan to the Seller of $250,000 by the
RHI Family Trust which is evidenced by a promissory note issued by the Seller on
April 12, 2010.
 
 
4

--------------------------------------------------------------------------------

 
 
2.9.2           There are no parties in possession of any of the assets of
Seller except for customers who have entered into operating leases with the
Seller for the use of the Seller’s products or potential customers who are
evaluating the Seller’s products on a trial basis.  Except as set forth in the
prior sentence, Seller enjoys full, free and exclusive use and quiet enjoyment
of its assets and its rights pertaining thereto.  Seller enjoys peaceful and
undisturbed possession under all leases under which it is a lessee, and all such
leases are legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with its terms.
 
2.10           Taxes and Returns.  Seller has filed all required tax returns and
reports.  Seller has paid all taxes, assessments and governmental charges and
penalties which it has incurred, except such as are being or may be contested in
good faith.  Seller is not delinquent in the payment of any tax, assessment or
governmental charge.  No deficiencies for any taxes have been proposed,
asserted, or assessed against Seller, and no requests for waivers of the time to
assess any such tax are pending.  For the purposes of this Agreement, the term
“tax” (including, with correlative meaning, the terms “taxes” and “taxable”)
shall include all federal, state, local and foreign income, profits, franchise,
gross receipts, payroll, sales, employment, use, property, withholding, excise
and other taxes, duties or assessments of any nature whatsoever, together with
all interest, penalties and additions imposed with respect to such amounts.
 
2.11           Insurance.  Each policy of property, fire and casualty, product
liability, worker's compensation, professional liability and title insurance and
other forms of insurance (except group, health and life policies) and each bond
issued or posted by any Person with respect to any operations or other
activities of Seller is, to the Knowledge of Seller, the legal, valid and
binding obligation of the insurer or bond issuer, enforceable in accordance with
its terms, and is in an amount and provides for coverage as is customary in the
ordinary business practices of Seller’s industry.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASERS
 
3.1           Investment Intent.  The Notes are being acquired for each
Purchaser's own account and not with a view to public distribution and each
Purchaser acknowledges that the purchase and sale of its Note is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(2) of the Securities Act.
 
3.2           Accredited Investor.  Each Purchaser is an accredited investor
within the meaning of Rule 501 under the Securities Act.
 
3.3           Restricted Securities.  Each Purchaser acknowledges that neither
the Notes, nor the shares of Common Stock (the “Shares”) issuable thereunder,
have been registered under the Securities Act, and therefore cannot be sold or
transferred unless either they are subsequently registered under the Securities
Act (as well as under any applicable state securities laws) or an exemption from
such registration is available.  The Notes and the Shares, if and when issued,
will be "restricted securities" under Rule 144 promulgated under the Securities
Act, and unless and until registered under the Act, the Notes and the Shares may
be subject to limitations on resale set forth in Rule 144 or in administrative
interpretations of the Securities Act by the Securities and Exchange Commission
or in other rules and regulations in effect at the time of the proposed sale or
other disposition of the Notes or the Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
Each representation is made by a Purchaser on its own behalf.  No Purchaser is
responsible for representations by or about any other Purchaser.


ARTICLE IV
THE CLOSING
 
4.1           Time and Place.  The closing of the purchase and sale of the Notes
(the “Closing”) will take place on a date agreed to by the parties (the “Closing
Date”), at the offices of Gardere Wynne Sewell LLP, unless another time and
place are agreed to by the parties.
 
4.2           Conditions to the Obligation of Seller.  The obligation of Seller
to effect the Closing is subject to Kinsey delivering, or causing to be
delivered, to Seller at the Closing $400,000 and Zanett delivering, or causing
to be delivered, to Seller at the Closing $100,000.
 
4.3           Conditions to the Obligation of Purchasers.  The obligation of
Purchaser to effect the Closing is subject to Seller delivering, or causing to
be delivered, to Purchasers at the Closing the following:
 
4.3.1           a payoff letter in form and substance satisfactory to Agent
executed by Ian L. Erdos, as Trustee of the RHI Family Trust stating the
conditions for (i) satisfying all obligations of Seller under that certain
promissory note of Seller dated April 12, 2010 in the original principal amount
of $250,000 payable to the order of Ian L. Erdos, as Trustee of the RHI Family
Trust, will be paid in full with proceeds received by the Seller from the sale
of the Notes, and (ii) the release of all liens securing that note will be
released;
 
4.3.2           copies, certified by the Secretary of Seller as of the Closing
Date, of the Articles of Incorporation and bylaws of Seller and all amendments
thereto;
 
4.3.3           copies, certified by a certificate of the Secretary of Seller as
of the Closing Date, of resolutions duly adopted by the board of directors of
Seller, authorizing the execution and delivery by Seller of the Transaction
Documents and all other agreements or other documents contemplated thereby, the
completion of the sale of the Notes and the taking of all such other corporate
action as shall have been required as a condition to, or in connection with, the
sale of the Notes;
 
4.3.4           this Agreement;
 
4.3.5           the Notes;
 
4.3.6           the Registration Rights Agreement; and
 
4.3.7           the Security Documents and any related financing statements.
 
 
6

--------------------------------------------------------------------------------

 
.
ARTICLE V
AGENT


5.1           Authorization and Action.  Each Purchaser and each subsequent
holder of any Note by its acceptance thereof, hereby designates and appoints
Kinsey as Agent hereunder and authorizes Kinsey to take such actions as Agent on
its behalf and to exercise such powers as are delegated to Agent by the terms of
this Agreement and the other Transaction Documents, together with such powers as
are reasonably incidental thereto.  Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or otherwise exist for Agent.  In performing its
functions and duties hereunder, Agent shall act solely as agent for Purchasers
and does not assume, nor shall be deemed to have assumed, any obligation or
relationship of trust or agency with or for the Seller, any of its subsidiaries,
or any of their respective successors or assigns.  Agent shall not be required
to take any action that exposes Agent to personal liability or that is contrary
to this Agreement or applicable laws. The appointment and authority of Agent
hereunder shall terminate at the indefeasible payment in full of the Notes and
related obligations.
 
5.2           Delegation of Duties. Agent may execute any of its duties under
this Agreement by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
5.3           Exculpatory Provisions.  Neither Agent nor any of its directors,
officers, agents or employees shall be (a) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
(except for its, their or such Person’s own gross negligence or willful
misconduct or, in the case of Agent, the breach of its obligations expressly set
forth in this Agreement, unless such action was taken or omitted to be taken by
the Agent at the direction of the Required Purchasers), or (b) responsible in
any manner to any of Purchasers for any recitals, statements, representations or
warranties made by the Seller contained in this Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of the
Seller to perform its respective obligations hereunder, or for the satisfaction
of any condition specified in Article IV.  Agent shall not be under any
obligation to any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Seller.
 
5.4           Reliance.  Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Seller), independent accountants and other
experts selected by Agent.  Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the Required Purchasers or all of the Purchasers, as
applicable, as it deems appropriate or it shall first be indemnified to its
satisfaction by the Purchasers; provided, that, unless and until Agent shall
have received such advice, Agent may take or refrain from taking any action, as
Agent shall deem advisable and in the best interests of the Purchasers.  Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the Required Purchasers or all of the
Purchasers, as applicable, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all Purchasers.
 
 
7

--------------------------------------------------------------------------------

 
 
5.5           Non-Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent or hereafter taken, including,
without limitation, any review of the affairs of the Seller and any of its
subsidiaries, shall be deemed to constitute any representation or warranty by
Agent.  Each Purchaser represents and warrants to Agent that it has and will,
independently and without reliance upon Agent or any other Purchaser and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller and
its subsidiaries and made its own decision to enter into this Agreement.  Each
Purchaser agrees that Gardere Wynne Sewell LLP is acting in this transaction as
special counsel to the Agent and Kinsey only.  Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Transaction Documents and the matters contemplated therein.
 
5.6           Agent in its Individual Capacity. Agent, and each of its
affiliates may make loans to, purchase securities from, provide services to, and
generally engage in any kind of business with Company or any of its subsidiaries
as though Agent were not Agent hereunder.
 
5.7           Successor Agent.  Agent may, upon 45 days’ notice to Company and
Purchasers, resign as Agent.  If Agent shall resign, then the Required
Purchasers during such 45-day period shall appoint a successor Agent.  If for
any reason no successor Agent is appointed by the Required Purchasers during
such 45-day period, then effective upon the expiration of such 45-day period,
Purchasers shall perform all of the duties of Agent hereunder and Company shall
make all payments in respect of the Notes directly to the applicable Purchaser
and for all purposes shall deal directly with Purchasers.  After any Agent’s
resignation hereunder as Agent, the provisions of this Article V shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.
 
5.8           Collections and Disbursements.  In the event that any Purchaser
shall receive any payment in reduction of the Notes in an amount greater than
its applicable pro rata percentage in the outstanding principal amount of the
Notes owned by it, then such Purchaser shall hold such excess in trust for Agent
(on behalf of all other Purchasers) and shall promptly remit to Agent such
excess amount so that the amounts received by each Purchaser hereunder shall at
all times be in accordance with its applicable pro rata percentage in the
outstanding principal amount of the Notes owned by such Purchaser.
 
 
8

--------------------------------------------------------------------------------

 
 
5.9           Consent of Purchasers.
 
5.9.1           Except as expressly provided herein, Agent shall have the sole
and exclusive right to service, administer and monitor the Notes and the
Transaction Documents related thereto, including, without limitation, the right
to exercise all rights, remedies, privileges and options under this Agreement
and under the other Transaction Documents, including, without limitation, the
credit judgment with respect to the purchasing of the Notes and the
determination as to the basis on which and extent to which purchases of Notes
may be made.
 
5.9.2           Notwithstanding anything to the contrary contained in this
Section 5.9, Agent shall not without the prior written consent of all Purchasers
then holding Notes:  (i) extend any payment date under the Notes, (ii) reduce
any interest rate applicable to any of the Notes or any fee payable to
Purchasers hereunder, (iii) compromise or settle all or a portion of the
indebtedness under the Notes, (v) release any obligor from the indebtedness
under the Notes except in connection with full payment and satisfaction of all
indebtedness under the Notes, (vi) amend the definition of Required Purchasers,
or (vii) amend this Section 5.9(b).
 
5.9.3           Notwithstanding anything to the contrary contained in Section
5.9(a) hereof, and subject to any applicable limitation set forth in Section
5.9(b) hereof, Agent shall not, without the prior written consent of Required
Purchasers:  (i) waive any Event of Default (as hereinafter defined); (ii)
consent to the Company or any subsidiary taking any action that, if taken, would
constitute an Event of Default under any of the other Transaction Documents; or
(iii) amend or modify or agree to an amendment or modification of this Agreement
or other Transaction Documents.  An “Event of Default” under any one or more of
the Notes shall constitute an “Event of Default” under this Agreement.
 
5.9.4           After an acceleration of the indebtedness under the Notes, Agent
shall have the sole and exclusive right, after consultation (to the extent
reasonably practicable under the circumstances) with all Purchasers and, unless
otherwise directed in writing by Required Purchasers, to exercise or refrain
from exercising any and all rights, remedies, privileges and options under this
Agreement or the other Transaction Documents and available at law or in equity
to protect the rights of Agent and Purchasers and collect the indebtedness under
the Notes, including, without limitation, instituting and pursuing all legal
actions brought against the Seller or any subsidiary or to collect the
indebtedness under the Notes, or defending any and all actions brought by the
Seller or any subsidiary or other Person; or incurring expenses or otherwise
making expenditures to protect the collateral, the Notes or Agent’s or any
Purchaser’s rights or remedies.
 
5.10           This Article Not Applicable to the Seller.  This Article V is
included in this Agreement solely for the purpose of determining certain rights
as between Agent and Purchasers and does not create, nor shall it give rise to,
any rights in or obligations on the part of the Seller and all rights and
obligations of Company (other than as specifically set forth herein) under this
Agreement shall be determined by reference to the provisions of this Agreement
other than this Article V.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VI
GENERAL PROVISIONS
 
6.1           Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements contained in this Agreement shall
survive the Closing until the lesser of:  (i) such time as the Notes are no
longer outstanding and no Purchaser is an owner of any of the Shares or (ii)
four years.
 
6.2           Notices.  All notices or other communications which are required
or may be given under this Agreement shall be  in writing and shall be deemed to
have been duly given when delivered in person,  transmitted by telecopier (with
receipt confirmed) or mailed by registered or certified first class mail,
postage prepaid, return receipt requested, to the parties hereto at the address
set forth below (as the same may be changed from time to time by notice
similarly given) or the last known business or residence address of such other
Person as may be designated by either party hereto in writing.
 
If to Seller:
 
Thomas S. Gifford, EVP and Chief Financial Officer
Integrated Environmental Technologies, Ltd.
4235 Commerce Street
Little River, South Carolina  29566
Fax: (843) 390-3900
If to Purchasers:
 
E. Wayne Kinsey, III
2801 Post Oak Blvd., Suite 400
Houston, Texas 77057
Fax: (713) 986-2501
 
With a copy (which shall not constitute notice) to:
 
Eric Blumrosen
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002
Fax: 713-276-6533
 
6.3           Miscellaneous.  This Agreement (i) constitutes the entire
agreement and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof, (ii) shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and is not intended
to confer upon any other Person any rights or remedies hereunder, (iii) shall be
governed in all respects, including validity, interpretation and effect, by the
laws of the State of Texas and (iv) may be executed in two or more counterparts
which together shall constitute a single agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
6.4           Publicity.  Seller and Purchasers promptly shall advise and
cooperate with the other prior to issuing, or permitting any of its directors,
officers, employees or agents to issue, any press release with respect to this
Agreement or the explicit transactions contemplated hereby; provided, however,
Purchasers understand that the Seller shall not be precluded from issuing any
press release or release or file any other disclosure which may be required
under applicable federal and state securities laws as reasonably determined by
counsel to the Seller.  Notwithstanding the foregoing, without the prior consent
of the applicable Purchaser, neither Seller nor any of its directors, officers,
employees or agents shall issue any press release which includes the name of
that Purchaser or any of that Purchaser's affiliates, except as may be required
under applicable federal or state securities laws as reasonably determined by
counsel to the Seller.
 
6.5           Assignment.  Any Purchaser may pledge, assign or otherwise
transfer its rights under this Agreement and any of the other Transaction
Documents, to the extent provided and in the manner set forth in any such other
Transaction Documents, to any other party.  Seller's rights and obligations
hereunder may not be assigned or otherwise transferred without the prior written
consent of all of the Purchasers.
 
6.6           Schedules.  All statements contained in any exhibit, schedule,
appendix, certificate or other instrument delivered by or on behalf of the
parties hereto, or in connection with the transactions contemplated hereby, are
an integral part of this Agreement and shall be deemed representations and
warranties hereunder.
 
6.7           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which constitutes an original execution and, in the
aggregate, constitute a single document.
 
6.8           Defined Terms.  The following terms when used in this Agreement
have the following meanings:
 
6.8.1           “Person” means any individual, limited liability company,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.
 
 6.8.2           “Required Purchasers” means, at any time, Purchasers holding a
pro rata percentage of the outstanding principal amount of the Notes aggregating
at least 75% at such time.
 
 
11

--------------------------------------------------------------------------------

 
 
SELLER’S SIGNATURE PAGE
 
IN WITNESS WHEREOF, Seller has signed this Agreement as of the date first
written above.
 

  INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD.        
     By:
/s/Thomas S. Gifford                                                        
Name: Thomas S.  Gifford     Title:
Executive Vice President and Chief Financial Officer

    
 
12

--------------------------------------------------------------------------------

 
 
PURCHASERS’ SIGNATURE PAGE
 
IN WITNESS WHEREOF, each Purchaser has signed this Agreement as of the date
first written above.
 
 
      
                                        By: /s/E. Wayne
Kinsey                                                            
E. WAYNE KINSEY, III
               
ZANETT OPPORTUNITY FUND, LTD
              By: /s/  Zachary
McAdoo                                                            Name:  
Zachary McAdoo      Title:  President, McAdoo Capital, Investment Manager

                                                               
13

 


                                                             
   
